Citation Nr: 9913397	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  96-45 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1968.  This is an appeal from a July 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, Committee on Waivers and Compromises which 
denied entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.  The basis for the 
decision was that there had been bad faith on the part of the 
veteran in creation of the overpayment by failing to promptly 
report the receipt of his Social Security benefits to the VA.  
The overpayment was initially in the amount of $11,846.  
Later, it was reduced to $8,394.  

In November 1996 the RO apparently waived the outstanding 
balance due on a loan guaranty indebtedness.  An overpayment 
of pension benefits which was created in 1998 because of the 
erroneous consideration of a Social Security garnishment has 
also been waived.  Neither of these matters is in appellate 
status and they are not being considered by the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  In September 1994 the veteran was awarded improved 
disability pension effective in July 1994.  His award was 
based on no countable income from any source as reported by 
him.  His award included an additional allowance for a 
dependent child, Kevin.  

3.  On an eligibility of verification report dated in May 
1995 it was indicated that the veteran had no countable 
income from any source, including Social Security.  

4.  In August 1995 the regional office received information 
from the Social Security Administration that the veteran was 
in receipt of Social Security benefits of $522 per month.  It 
was later indicated that he had become entitled to the Social 
Security benefits in January 1994.  

5.  In February 1996 the regional office reduced the 
veteran's award of improved disability pension effective in 
July 1994 on the basis of his Social Security benefits and 
the removal of Kevin as a dependent since the veteran had not 
provided information regarding any support he provided Kevin.  
The veteran's wife, Debra, was added as a dependent effective 
in March 1995.  These actions resulted in an overpayment of 
$11,846.  

6.  In May 1996 the veteran's award of improved disability 
pension was again adjusted to reinstate Kevin as a dependent 
effective in July 1994 since the veteran had provided the 
requested information regarding his support of Kevin.  The 
overpayment was reduced by $3,127.  The balance of the 
overpayment in July 1996 was $8,394.  

7.  There was some fault on the part of the veteran in 
creation of the overpayment by failing to promptly report the 
receipt of his Social Security benefits to the VA.  There was 
no willful intent on his part to obtain VA benefits to which 
he was not entitled.  

8.  Recovery of the overpayment would seriously impair the 
veteran's ability to meet his necessary living expenses.  


CONCLUSION OF LAW

There was no bad faith on the part of the veteran in creation 
of the overpayment of improved disability pension benefits.  
Recovery of the indebtedness would be against the principle 
of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 
(West 1991); 38 C.F.R. § 1.965 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1991.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there exists 
in connection with the claim for such waiver an indication of 
fraud, misrepresentation or bad faith on the part of the 
claimant.  38 U.S.C.A. § 5302(c).  

Bad faith generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense.  
38 C.F.R. § 1.965.  In order to determine that bad faith 
exists, willful intent on the part of the debtor must be 
proven.  The burden of proof lies solely with the VA.  

The record discloses that the veteran had been awarded 
improved disability pension benefits based on his report that 
he had no countable income from any source, including Social 
Security benefits.  However, in August 1995 the regional 
office received information from the Social Security 
Administration that the veteran was in receipt of Social 
Security benefits of $522 per month.  It was later indicated 
that he had become entitled to the Social Security benefits 
in January 1994.  Accordingly, in February 1996 the regional 
office reduced the veteran's award of improved disability 
pension effective in July 1994 based upon the presumed 
receipt of Social Security benefits since prior to that time.  

The veteran had been informed that the rate of improved 
disability pension paid depended in part upon the amount of 
his family income and he had been asked to promptly report 
any change in income to the VA.  The veteran has stated that 
his Social security benefits were not being paid at the time 
he applied for pension benefits, contrary to what the RO has 
presumed.  It is likely that this is true; the RO has never 
established the date of receipt of his initial Social 
Security disability (SSB) check and there is of record a 
letter dated in July 1994 awarding him Supplemental Security 
Income (SSI), a benefit which would be inconsistent with 
payment of SSB at that time.  Because of the decision reached 
below, it is unnecessary to have this matter clarified 
further.  Regardless, it is clear that the veteran did not 
promptly report his initial award of SSB to the VA.  Thus, 
there was some fault on his part in creation of the 
overpayment.  The veteran has maintained that he never had 
any intention to defraud the VA or misrepresent his financial 
situation to the VA.  He stated that he was unable to 
understand the VA requirements for reporting income well 
enough to complete the financial reports himself and 
accordingly went to the VA Medical Center, Dayton, and asked 
the veterans benefits counselor to assist him in filing for 
his pension benefits.  He indicated that at the time he filed 
his claim in June 1994 he had no source of income.  As noted 
above, it is clear that he had not received a check from the 
Social Security Administration until after his application 
for VA benefits.  He stated that he had always gone to the 
veterans benefits counselor to assist him with his VA forms 
including his eligibility verification reports.  He had 
informed the counselor that he was receiving Social Security 
benefits and did not know why the benefits had never been 
reported to the VA.  The veteran believed that the VA 
counselor was the best person to assist him with his VA 
claim.  He had trusted him to conduct his VA business and did 
not document anything that transpired.  The veteran maintains 
that he was not aware that Social Security benefits needed to 
be reported as income to the VA.  

In the Board's judgment, the facts in this case do not 
demonstrate a willful intent on the part of the veteran to 
obtain VA benefits to which he was not entitled under the 
law.  Accordingly, the Board concludes that there was no bad 
faith on the part of the veteran in creation of the 
overpayment in question.  His request for waiver of recovery 
of the indebtedness is therefore not barred on that basis.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  

The remaining question for consideration is whether recovery 
of the overpayment would be against the principle of equity 
and good conscience.  In this regard, the facts and 
circumstances in the particular case must be weighed 
carefully.  Different factors will enter into such decision, 
such as the relative fault of the debtor, weighing such fault 
against any fault on the Government's part, whether there was 
any unjust enrichment, whether there would be undue financial 
hardship resulting from recovery of the overpayment, whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized, and whether the debtor 
relinquished a valuable right or changed position by reason 
of having relied upon the erroneous benefit.  38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.965.  

The record indicates that there was some fault on the part of 
the veteran in creation of the overpayment by failing to 
promptly report the receipt of his Social Security benefits 
to the VA.  However, he has provided plausible reasons for 
his failure to report the receipt of Social Security benefits 
at an earlier date.  Thus, his fault is mitigated to a 
considerable extent.  The record also reflects that in a 
financial status report, dated in July 1998, the veteran 
indicated that the family income was $833 per month and the 
expenses were $837 per month.  He indicated that he had no 
cash, automobiles or other assets.  Based upon the figures 
set forth in that report, it is apparent that the veteran is 
living at a poverty level.  Accordingly, it appears that 
recovery of the indebtedness would result in a financial 
hardship for the veteran.  In this regard, it is noted that 
the RO Committee on Waivers and Compromises has recently 
granted the veteran's request for waiver of recovery of 
another overpayment and a loan guaranty indebtedness 
partially on the basis of financial hardship.

The Board notes further that the purpose of improved 
disability pension is to provide an income supplement to 
veterans with very limited financial resources and the 
veteran falls within that category.  Thus, recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  Further, based on the current financial 
situation of the veteran it does not appear that waiver of 
recovery of the overpayment would result in any unjust 
enrichment for the veteran.

In view of the aforementioned discussion, the Board concludes 
that recovery of the overpayment of improved disability 
pension would be against the principle of equity and good 
conscience.  Accordingly, it follows that favorable action in 
connection with the veteran's request for waiver of recovery 
of the overpayment is warranted.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965.  In arriving at its decision in this case, 
the Board has resolved all doubt in favor of the veteran.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is established.  The 
appeal is granted.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

